                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jeremy X. Gerald,

       Plaintiff,

               v.                                          Case No. 1:19cv754

Gary Mohr, et al.,                                         Judge Michael R. Barrett

       Defendants.

                                           ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 20, 2020 (Doc. 17).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 17) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 17) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, this

matter is dismissed for plaintiff’s failure to pay the full filing fee as ordered. In addition,

plaintiff will be assessed the full filing fee of $400.00. The Clerk of Court is directed to

mail a copy of this Order, along with the following instructions to the Cashier of the

Lebanon Correctional institution in Lebanon, Ohio:

    The prison 's Cashier shall deduct, and forward to the Clerk of Court, 20%
    of the preceding month's income credited to plaintiff's account each time
    the amount in the account exceeds $10.00 until the full fee has been paid
    without aggregating more than the amount of the full fee.


                                               1
      The Motions to Intervene and to proceed in forma pauperis (Docs. 6-11) as to

Adam Armstrong, Trevor Bolton and Deaunte Bullit are DENIED AS MOOT.

      Any request for certificate of appealability or request to certify an appeal would

not be taken in good faith and would be denied.

      IT IS SO ORDERED.


                                                     s/Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            2
